Citation Nr: 0525601	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to a service-connected disabilities 
(TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision of the RO.  

In March 2004, the Board remanded this claim for additional 
evidentiary development.  

In October 2003, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.  



FINDINGS OF FACT

1.  The veteran is service-connected for a panic disorder 
with generalized anxiety disorder, which has been evaluated 
as 30 percent disabling; bilateral hearing loss, which has 
been evaluated as 70 percent disabling; and tinnitus, which 
has been evaluated as 10 percent disabling.  

2.  The veteran has a combined schedular disability rating of 
80 percent.  

3.  The veteran's service-connected disabilities have been 
shown to prevent him from securing and following 
substantially gainful employment.  



CONCLUSION OF LAW

The criteria the assignment of a TDIU rating have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.7, 4.16 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary matter

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).  

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that the 
evidence on file is sufficient to resolve the matter in the 
veteran's favor.  



Analysis

The veteran is seeking entitlement to a TDIU.  He essentially 
asserts that he is unable to work as a result of his service-
connected anxiety disorder, hearing loss, and tinnitus.  

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2004).  

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).  

A claim for a total compensation rating based upon individual 
unemployability, "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  

The veteran is service-connected for a panic disorder with 
generalized anxiety disorder, which has been evaluated as 30 
percent disabling.  Service connection has also been 
established for bilateral hearing loss, which has been 
assigned a 70 percent evaluation, and for tinnitus, which has 
been assigned a 10 percent rating.  Thus, he has a combined 
total rating of 80 percent for his service-connected 
disabilities.  38 C.F.R. § 4.25 (2004).  

Because the veteran has a combined rating in excess of 80 
percent, the Board finds that he meets the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  Therefore, 
the Board will turn to the question of whether the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities.  

In this regard, the Board notes that the veteran reports 
having an 8th grade education, and that his primary work 
experience was as a truck driver.  He reports not working 
since 1995.  

He has testified that his hearing problem was one of the 
factors in his decision to stop working at that time.  As 
noted above, his service-connected bilateral hearing loss has 
been evaluated as 70 percent disabling.  

Having reviewed the record, the Board finds that veteran's 
degree of bilateral hearing loss is such that it would likely 
interfere greatly in the veteran's ability to work as a truck 
driver.  The Board believes the testimony provided by the 
veteran during his October 2003 hearing to be particularly 
probative in this regard.  

Although age is not a factor that can be considered in 
assigning a TDIU, other factors such as education and work 
experience are specified as being relevant under the 
applicable regulations.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

In this case, the Board believes that having only an 8th 
grade education would greatly limit the veteran's ability to 
obtain substantially gainful employment outside of his normal 
field of truck driving.  

The Board further finds that his level of education, the 
length of time that he worked as a truck driver, and the 
severity of his bilateral hearing loss all serve to greatly 
limit his ability to obtain training for other types of work.  

Therefore, the Board finds that the severity of the veteran's 
service-connected disabilities, particularly the bilateral 
hearing loss disability, have been shown to be manifested by 
a disability picture that more closely approximates that of 
being unable to secure or maintain substantially gainful 
employment.  38 C.F.R. § 4.7.  Thus, benefit sought on appeal 
is granted  



ORDER

A TDIU rating is granted, subject to the regulations 
governing the payment of VA monetary awards.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


